PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/141,703
Filing Date: 28 Apr 2016
Appellant(s): HUNG et al.



__________________
John C. Carey; Reg. No. 51530
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claims 1-3, 6-16, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plotnikov et al. US2014/0188961 (hereinafter, Plotnikov).
On pages 10-12 Appellant presents two arguments regarding the limitation recited in independent claims 1, 10, and 20:
precomputing an address modifier for each dimension included in the multi-dimensional loop based on a respective number of iterations for each dimension included in the plurality of dimensions of the multi-dimensional loop and a respective weight associated with each dimension included in the multi-dimensional loop
First, Appellant argues that none of the scalar offsets generated by Plotnikov are for one of the n dimensions of the multi-dimensional array: “Importantly, none of these scalar offsets is for one of the n dimensions of the multi-dimensional array A or for a dimension of a multidimensional loop. Instead, each scalar offset constitutes only a scalar offset for a single element within multi-dimensional array A.” (page 11).
However, this argument is not persuasive because Plotnikov is generating an offset/address modifier for each element of each dimension of the multi-dimensional array, see Plotnikov [0106] Table 24 “scalar_offset_A”, and the address offsets generated for elements along a particular dimension are address offsets for that dimension. Examiner notes that the claims do not require a “single” or “only one” address modifier for each dimension or that an address modifier be reused, thus any of the 
Second, Appellant argues “the Examiner appears to be mapping a dimension of the claimed multi-dimensional loop to either an element of a multidimensional array or the iteration of the inner loop that computes the address offset for each of the elements, as disclosed in Plotnikov” (page 12)
However, this argument is not persuasive because the claimed dimension of the multi-dimensional loop is being mapped to the dimensions of the multi-dimensional structure in Plotnikov, see [0103] of Plotnikov which describes the multi-dimensional structure as having n dimensions. The Office Action is not mapping a dimension to an element of a multi-dimensional array as asserted by Appellant, nor is the Office Action mapping a dimension to an iteration of the inner loop in Plotnikov. The Office Action references the iterations through the multi-dimensional structure to show how offsets are being generated for each element of the multi-dimensional structure. For clarity, the multi-dimensional structure in Plotnikov is collapsed and iterated through in chunks as shown in the code of Table 24 lines 14-15, the dimensions of the multi-dimensional structure is what is being mapped to the claimed dimensions, and the references to the loop that iterates through the multi-dimensional structure shows how offsets are generated for each element of the multi-dimensional structure, which, as explained above, includes offsets for each dimension of the multi-dimensional structure. 

On page 13-14 Appellant argues the limitation recited in claims 1, 10, and 20: 
precomputing an address modifier for each dimension included in the multi-dimensional loop ... and, 
after precomputing the address modifiers for the plurality of dimensions, generating a plurality of addresses by iteratively applying the precomputed address modifiers to a base address when a corresponding loop index is incremented.
Appellant submits:  “Notably, there is nothing in Plotnikov disclosing or otherwise suggesting that each of the scalar offsets for all of the different portions of the multi-dimensional array is first precomputed and then, after each of those scalar offsets for all of the portions of the multi-dimensional array are precomputed, the precomputed scalar offsets are applied to the base address to access the elements of the multi-dimensional array” (page 14)
However, this argument is not persuasive because the claims do not require generating the addresses only after “all” the address modifiers for the multi-dimensional loop have been precomputed, the claims only requires generating a plurality of addresses using the address modifiers after precomputing the address modifiers. Plotnikov first generates/precomputes the address modifier/offset (Table 24 line 18), which is for the dimension that the corresponding element is in, and after generating the address modifier/offset, generates an address by applying the address offset to a base address (Table 24 line 34). Thus, Plotnikov generates addresses after precomputing the address modifiers for the dimensions since it does this for each address offset. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
Conferees:
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.